Citation Nr: 1647354	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to January 1986, December 1995 to July 1996, and October 2007 to September 2009.  

This appeal is before the Board of Veterans' Appeals (Board) from an October 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.   

After an October 2014 statement of the case was issued by the RO, the Veteran submitted a private treatment record and lay statement.  However, there is no need for the RO to consider this evidence:  an automatic waiver of RO consideration applies because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has waived RO consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).  See also August 2015 waiver. 

In August 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

The issue of entitlement to a total disability rating based on individual unemployability due to all service-connected disabilities has been raised by the record.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is REFERRED to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's hemorrhoids are manifested by persistent bleeding with fissures.



CONCLUSION OF LAW

The criteria for a 20 percent schedular rating for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination, and probative evidence as to the nature and severity of the service-connected hemorrhoids is of record.  

Accordingly, the Board will address the merits of the appellant's appeal.

General Legal Criteria for Rating Disabilities

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

Hemorrhoids are to be rated under the schedule of ratings for the digestive system.  38 C.F.R. § 4.114, Diagnostic Code 7337. 

Internal or external hemorrhoids warrant a noncompensable evaluation if they are mild or moderate.  Large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent evaluation.  A 20 percent evaluation is warranted for persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected hemorrhoids.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In a February 2011 rating decision, the Veteran was granted service connection and a noncompensable rating for hemorrhoids, effective October 2009.  His claim for an increased rating was received in April 2014.  In the October 2014 rating decision on appeal, the noncompensable rating for hemorrhoids was continued.

October 2013 VA treatment records indicate that the Veteran presented for treatment with a history of acute swelling and pain.  Examination revealed that the hemorrhoids were not thrombosed, but there was "an element of slight prolapse."  A November 2013 VA treatment record reveals the Veteran's history of improvement of all symptoms; he reported "feeling well without pain."  Examination revealed bilateral external noninflamed hemorrhoids.  The diagnosis was resolved hemorrhoidal symptoms.  

A September 2014 VA examination record reveals the Veteran's history of hemorrhoids, worsened with lifting.  The Veteran reported that he had to quit two jobs because the jobs required lifting.  He added that he was employed but in a lesser paying position because he was unable to lift.  Examination revealed moderate rosette of hemorrhoids.  There was no frank blood, thrombosis, fissure, or anemia.  The examiner determined the hemorrhoids affected the Veteran's occupational functioning because he could not lift on a repetitive basis and had to modify his job.  

A May 2015 private treatment record reveals the Veteran's history of ongoing problems with anorectal pain, bleeding, and protrusion.  The record indicates that the Veteran was previously seen in 2009.  The Veteran reported "a number" of hemorrhoidal flares, including a major flare in October 2013.  He reported constant minor discomfort with protrusion and bulging of hemorrhoidal tissue during and after bowel movements.  He reported improvement in the previous "few" months due to a strict bowel regimen.  He added that he avoided sustained lifting over 20 pounds because it caused the hemorrhoids to prolapse and flare.  Examination revealed large, nonthrombosed, mixed grade 3/4 internal/external hemorrhoids with protruding internal hemorrhoidal tissue.  Spreading the perianal tissues revealed suggestion of posterior fissure.  The external hemorrhoids were large and only partially reducible.  Anoscopy revealed large fleshy prolapsing hemorrhoids which could not be fully reduced with manual reduction.  The examiner noted that examination showed chronic posterior midline anal fissure and very large mixed internal and external hemorrhoids.  

The Board concludes that the Veteran's service-connected hemorrhoids have more nearly approximated persistent bleeding with fissures throughout the period of the claim.  The Veteran has competently reported rectal bleeding and the 2015 private treatment record reveals a finding of fissure.  The Board acknowledges that the 2015 private treatment record is the only evidence of fissure, and that the medical evidence is absent any evidence of anemia or excessive redundant tissue.  However, resolving all doubt in favor of the Veteran, the Board finds the symptoms, notably the reported pain and exacerbations with lifting, reported throughout the period of the claim are significant enough to most nearly approximate the 20 percent rating.  Accordingly, the Veteran is entitled to the benefit sought on appeal, a 20 percent schedular rating throughout the period of the claim.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The manifestations of the hemorrhoids are contemplated by the schedular criteria.  The rating criteria explicitly provide ratings for large hemorrhoids and for fissure; the Board finds the symptoms reported by the Veteran, notably protrusion and pain, are implicitly contemplated by the rating criteria as they are symptoms of hemorrhoids and fissure.  The Board finds there is no manifestation that is not contemplated in the current ratings.  Therefore, referral of the claim for extra-schedular consideration is not warranted.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) due to the hemorrhoids has been raised.  The record does not suggest that the Veteran is or has been unemployed due to this disability.  Therefore, the Board concludes that the claim has not been raised.


ORDER

An increased rating of 20 percent for hemorrhoids is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


